                 IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

MAY SISK,                                     *
individually,                   *
                                *
      Plaintiff,                *
                                *
v.                              * Case No._______________
                                *
TRI STAR ENERGY LLC.             *
a limited liability company,    *
                                *
      Defendant.                *
__________________________________________________________________

                                 COMPLAINT

       Plaintiff MAY SISK (“SISK” or “Plaintiff”) hereby sues Defendant, TRI

STAR ENERGY LLC., limited liability company, (hereinafter “Defendant”)

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”),

and its implementing regulations, the ADA’s Accessibility Guidelines, 28 C.F.R.

Part 36 (“ADAAG”) and alleges as follows:

                       JURISDICTION AND PARTIES

      1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.



                                                                           Page 1 of 16

    Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 1 of 16 PageID #: 1
§ 12181 et seq., based upon Defendant, TRI STAR ENERGY LLC., failure to

remove physical barriers to access and violations of Title III of the ADA.

       2.     Venue is properly located in the MIDDLE DISTRICT OF

TENNESSEE pursuant to 28 U.S.C. § 1391(b) because venue lies in the judicial

district of the property situs or the judicial district in which a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred. The Defendant’s

property is located in and does business within this judicial district and all events

giving rise to this lawsuit occurred in this judicial district.

       3.     Plaintiff, MAY SISK, is and has been at all times relevant to the instant

matter, a natural person residing in Gallatin and is sui juris.

       4.     Plaintiff is an individual with disabilities as defined by the ADA.

       5.     Plaintiff is substantially limited in performing one or more major life

activities, including but not limited to: walking and standing.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to

a location, in part, stems from a desire to utilize ADA litigation to make his home

community more accessible for Plaintiff and others; and pledges to do whatever is


                                                                                Page 2 of 16

     Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 2 of 16 PageID #: 2
necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the Subject

Property, including returning to the Subject Property as soon as it is accessible

(“Advocacy Purposes”).

      8.      Defendant, TRI STAR ENERGY LLC., is a Domestic limited liability

company conducting business in the State of Gallatin and within this judicial district.

                           FACTUAL ALLEGATIONS

      9.      On or about April of 2021, Plaintiff attempted to but was deterred from

patronizing, and/or gaining equal access as a disabled patron to the Shell located at

1101 Long Hollow Pike, Gallatin, TN 37214 (“Subject Facility”, “Subject

Property”).

      10.     TRI STAR ENERGY LLC., is the owner, lessor, and/or operator/lessee

of the real property and improvements that are the subject of this action, specifically

the shopping center and its attendant facilities, including vehicular parking and

common exterior paths of travel within the site identified by the GALLATIN County

Assessor parcel identification number 125 017.02 000 (“Subject Facility”, “Subject

Property”).

      11.     Plaintiff lives within thirty (30) miles of the Subject Property. Because

the Subject Property is located on LONG HOLLOW PIKE, GALLATIN

thoroughfare that she frequents routinely, she is routinely where the Subject Property


                                                                             Page 3 of 16

     Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 3 of 16 PageID #: 3
is located and travels in and about the immediate area of the Subject Property

numerous times every month, if not every week.

      12.     Plaintiff’s access to the Subject Property and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his

disabilities, and she will be denied and/or limited in the future unless and until

Defendant, TRI STAR ENERGY LLC., is compelled to remove the physical barriers

to access and correct the ADA violations that exist at the Subject Property, including

those set forth in this Complaint.

      13.    Plaintiff has visited, i.e. attempted to patronize, the Subject Property on

multiple prior occasions, and at least once before as a patron and advocate for the

disabled. Plaintiff intends on revisiting the Subject Property within six months of the

filing of this Complaint or sooner, as soon as the barriers to access detailed in this

Complaint are removed. The purpose of the revisit is to be a regular patron, to

determine if and when the Subject Property is made accessible, and to maintain

standing for this lawsuit for Advocacy Purposes.

      14.    Plaintiff intends on revisiting the Subject Property to enjoy the same

experiences, goods, and services available to Defendant’s non-disabled patron as

well as for Advocacy Purposes, but does not intend to continue to repeatedly re-

expose herself to the ongoing barriers to equal access and engage in the futile gesture


                                                                              Page 4 of 16

     Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 4 of 16 PageID #: 4
of attempting to patronize the Subject Property, a business of public accommodation

known to Plaintiff to have numerous and continuing barriers to equal access for

wheelchair users.

      15.    Plaintiff recently traveled to the Subject Property as a patron and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to equal access present at the Subject

Property.

               COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      16.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      17.    The Subject Property is a public accommodation and service

establishment.

      18.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      19.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer
                                                                            Page 5 of 16

    Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 5 of 16 PageID #: 5
employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     20.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     21.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as a patron at the Subject Property and as an

independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Subject Property that preclude and/or limit his

access to the Subject Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

     22.    Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered to able-bodied patrons of the Subject Property but will be unable

to fully do so because of his disability and the physical barriers to access, dangerous

conditions and ADA violations that exist at the Subject Property that preclude

and/or limit his access to the Subject Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those


                                                                             Page 6 of 16

    Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 6 of 16 PageID #: 6
barriers, conditions and ADA violations more specifically set forth in this

Complaint.

     23.     Defendant, TRI STAR ENERGY LLC., has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the Subject Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

     24.     Defendant, TRI STAR ENERGY LLC., will continue to discriminate

against Plaintiff and others with disabilities unless and until TRI STAR ENERGY

LLC., is compelled to remove all physical barriers that exist at the Subject Property,

including those specifically set forth herein, and make the Subject Property

accessible to and usable by Plaintiff and other persons with disabilities.

     25.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Subject Property include, but are not limited to:




                                                                             Page 7 of 16

    Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 7 of 16 PageID #: 7
                 ACCESSIBLE ROUTES/PARKING
                          (Exterior)

       a. The van accessible parking space is not located on the
          shortest accessible route from parking to the
          accessible entrance in violation of Section 4.6 of the
          1991 ADAAG and Sections 208.3.1 and 502 of the
          2010 ADAAG. This violation prevented equal access
          to the Subject Property and caused Plaintiff undue
          upset and loss of opportunity.


       b. There is no accessible route provided within the site
          from the public sidewalk which serves the facility.
          Violation: There is broken and cracked pavement
          within the purported accessible route from the
          entrance(s) of the subject facility to the public
          sidewalk in violation of Section 4.3.2 of the 1991
          ADAAG and Section 206.2.1 of the 2010 ADAAG.
          This violation prevented equal access to the Subject
          Property and caused Plaintiff undue upset and loss of
          opportunity.


       c. The accessible route along the storefront curb to
          the outdoor seating of the Subject Facility was
          obstructed by vehicles parked in spaces abutting the
          accessible route because no parking stops are
          provided at said parking spaces. This allows parked
          vehicle overhangs to reduce the width of the path of
          travel to less than 36 inches wide for more than 24
          linear inches in violation of Section 4.3 of the 1991
          ADAAG and Section 403.5.1 of the 2010 ADAAG.
          This violation prevented equal access to the Subject
          Property and caused Plaintiff undue upset and loss of
          opportunity.

       d. At least 5 percent of the indoor seating has to
          wheelchair accessible. Violation: there is no
          wheelchair accessible seating outside. This is a
                                                                   Page 8 of 16

Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 8 of 16 PageID #: 8
          violation of section 4.1.3 of the 1991 ADAAG 226.1
          of the 2010 ADAAG. This violation prevented equal
          access to the Subject Property and caused Plaintiff
          undue upset and loss of opportunity.


                                 INTERIOR

       e. The self-serve tableware, cups, straws, condiments,
          and/or drink dispensers are positioned too high for
          wheelchairs users to reach. Violation: The self-serve
          tableware, dishware, cups, straws, condiments, food
          and/or operable parts of the drink dispensers exceed
          the maximum allowable height for a vertical (side)
          reach in violation of Section 5.2 of the 1991 ADAAG
          and Sections 308.3.2 and 904.5.1 of the 2010
          ADAAG. This violation prevented Plaintiff’s access
          to these items equal to that of Defendant’s able-
          bodied customers and caused Plaintiff humiliation
          and embarrassment.

                    MAINTENANCE PRACTICES

       e. Defendant has a practice of failing to maintain the
          accessible features of the facility, creating barriers to
          access for the Plaintiff, as set forth herein, in violation
          of 28 CFR § 36.211. This practice prevented access to
          the plaintiff equal to that of Defendant’s able-bodied
          customers causing Plaintiff loss of opportunity,
          anxiety, humiliation and/or embarrassment.

       f. Defendant has a practice of failing to maintain the
          accessible elements at the Subject Facility by
          neglecting its continuing duty to review, inspect, and
          discover transient accessible elements which by the
          nature of their design or placement, frequency of
          usage, exposure to weather and/or other factors, are
          prone to shift from compliant to noncompliant so that
          said elements may be discovered and remediated.
          Defendant failed and continues to fail to alter its
                                                                        Page 9 of 16

Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 9 of 16 PageID #: 9
                inadequate maintenance practices to prevent future
                recurrence of noncompliance with dynamic
                accessible elements at the Subject Facility in violation
                of 28 CFR § 36.211, the 1991 ADAAG, and the 2010
                ADAAG. These violations, as set forth hereinabove,
                made it impossible for Plaintiff to experience the
                same access to the goods, services, facilities,
                privileges, advantages and accommodations of the
                Subject Facility as Defendant’s able-bodied patrons
                and caused Plaintiff loss of opportunity, anxiety,
                embarrassment and/or humiliation.

             g. Defendant has failed to modify its discriminatory
                maintenance practices to ensure that, pursuant to its
                continuing duty under the ADA, the Subject Property
                remains readily accessible to and usable by disabled
                individuals, including Plaintiff, as set forth herein, in
                violation of 28 CFR § 36.302 and 36.211. This failure
                by Defendant prevented access to the plaintiff equal
                to that of Defendant’s able-bodied customers causing
                Plaintiff loss of opportunity, anxiety, humiliation
                and/or embarrassment.

      26.    The discriminatory violations described above are not an exhaustive list

of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises

due to the architectural barriers encountered. A complete list of the subject location’s

ADA violations affecting the Plaintiff as a wheelchair user, and the remedial

measures necessary to remove same, will require an on-site inspection by Plaintiff’s

representatives pursuant to Federal Rule of Civil Procedure 34. Once the Plaintiff

personally encounters discrimination, as alleged above, or learns of discriminatory

violations through expert findings of personal observation, she has actual notice that
                                                                             Page 10 of 16

   Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 10 of 16 PageID #: 10
the defendant does not intend to comply with the ADA.

      27.    The Defendant has a practice of failing to maintain the accessible

elements at the Subject Property by neglecting its continuing duty to review, inspect,

and discover transient accessible elements which by the nature of its design or

placement, frequency of usage, exposure to weather and/or other factors, are prone

to shift from compliant to noncompliant, so that said elements are discovered and

remediated. Defendant failed and continues to fail to alter its inadequate

maintenance practices to prevent future recurrence of noncompliance with dynamic

accessible elements at the Subject Property in violation of 28 CFR §§ 36.202 and

36.211. These violations, as referenced hereinabove, made it impossible for Plaintiff,

as a wheelchair user, to experience the same access to the goods, services, facilities,

privileges, advantages and accommodations of the Subject Property as Defendant’s

able-bodied patrons.

      28.    Accessible elements at the Subject Property have been altered and/or

constructed since 2010.

      29.    The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.


                                                                            Page 11 of 16

   Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 11 of 16 PageID #: 11
      30.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      31.    Each of the violations alleged herein is readily achievable to modify to

bring the Subject Property into compliance with the ADA.

      32.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the

Subject Property, the structural design of the subject facility, and the straightforward

nature of the necessary modifications.

      33.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small business owners, and

Section 190 of the IRS Code provides a tax deduction for all business owners,

including the Defendant.

      34.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.


                                                                             Page 12 of 16

   Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 12 of 16 PageID #: 12
      35.    By continuing to maintain and/or operate the Subject Property with

discriminatory conditions in violation of the ADA, Defendant contributes to

Plaintiff’s sense of isolation and segregation and deprives Plaintiff of the full and

equal enjoyment of the goods, services, facilities, privileges, and accommodations

available to able bodied individuals of the general public.

      36.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

      37.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that she will continue to suffer irreparable harm

unless and until Defendant, TRI STAR ENERGY LLC., is required to remove the


                                                                            Page 13 of 16

   Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 13 of 16 PageID #: 13
physical barriers, dangerous conditions and ADA violations that exist at the Subject

Property, including those alleged herein. Considering the balance of hardships

between the Plaintiff and Defendant, a remedy in equity is warranted.

       38.    Plaintiff’s requested relief serves the public interest.

       39.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, TRI STAR ENERGY LLC., pursuant to 42

U.S.C. §§ 12188, 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal

access to the subject premises, as provided by the ADA unless the injunctive relief

requested herein is granted.

       40.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

       WHEREFORE, the Plaintiff prays as follows:

       A.     That the Court find Defendant, TRI STAR ENERGY
              LLC., in violation of the ADA and ADAAG;

       B.     That the Court enter an Order requiring Defendant, TRI
              STAR ENERGY LLC., to (i) remove the physical barriers
              to access and (ii) alter the Subject Property to make the
                                                                                Page 14 of 16

    Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 14 of 16 PageID #: 14
        Subject Property readily accessible to and useable by
        individuals with disabilities to the full extent required by
        Title III of the ADA;

  C.    That the Court enter an Order directing Defendant,
        pursuant to 28 C.F.R. §36.211, to fulfill its continuing duty
        to maintain its accessible features and equipment so that
        the facility remains accessible to and useable by
        individuals with disabilities to the full extent required by
        Title III of the ADA;

  D.    That the Court enter an Order directing Defendant to
        implement and carry out effective policies, practices, and
        procedures to maintain the accessible features and
        equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
        §36.211.

  E.    That the Court enter an Order directing Defendant to
        evaluate and neutralize its policies and procedures towards
        persons with disabilities for such reasonable time so as to
        allow them to undertake and complete corrective
        procedures;

  F.    An award of attorneys’ fees, costs (including expert fees),
        and litigation expenses pursuant to 42 U.S.C. § 12205 and
        an award of monitoring fees associated with insuring that
        the Defendant is in compliance with the ADA.

  G.    An award of interest upon the original sums of said award
        of attorney’s fees, costs (including expert fees), and other
        expenses of suit; and

  H.    Such other relief as the Court deems just and proper,
        and/or is allowable under Title III of the Americans with
        Disabilities Act.




                                                                        Page 15 of 16

Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 15 of 16 PageID #: 15
     Dated this the 30th day of April 2021.


                               Respectfully submitted,

                               By: /s/ J. Luke Sanderson
                               J. Luke Sanderson, Esq.
                               Counsel for Plaintiff
                               Tennessee State Bar No.: 35712



Of Counsel:
Wampler, Carroll, Wilson & Sanderson, P.C.
208 Adams Ave.
Memphis, TN 38103
Telephone: (901) 523-1844
Email: luke@wcwslaw.com

DEFENDANT TO BE SERVED:
TRI STAR ENERGY LLC.
C/O BOBBI M COBB
P O BOX 282249.
NASHVILLE, TN 37229




                                                                    Page 16 of 16

   Case 3:21-cv-00350 Document 1 Filed 04/30/21 Page 16 of 16 PageID #: 16
